 1

 2

 3

 4

 5

 6

 7                     UNITED STATES DISTRICT COURT

 8                    CENTRAL DISTRICT OF CALIFORNIA

 9

10   LOVELL VINCENT WILLIAMS,        CASE NO. CV 19-4249 SS

11                  Plaintiff,

12        v.                                     JUDGMENT

13   ANDREW M. SAUL, Commissioner
     of Social Security,
14
                    Defendant.
15

16

17        IT IS ADJUDGED that the decision of the Commissioner is

18   AFFIRMED and that the above-captioned action is dismissed with

19   prejudice.

20

21   DATED: January 2, 2020

22
                                               /S/
23                                     SUZANNE H. SEGAL
                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
